105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Larry Dean HENDERSON, Appellant.
No. 96-1921WA
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 6, 1997.Decided Jan. 13, 1997.

Appeal from the United States District Court for the Western District of Arkansas.
Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Larry Dean Henderson appeals his drug-related convictions and sentence.  Henderson contends the district court improperly denied his motions for a continuance, for dismissal under the Speedy Trial Act for violation of the thirty-day preparation period, and for dismissal on double jeopardy grounds based on the civil forfeiture of Henderson's property.  Having reviewed the record, we conclude the district court's rulings are clearly correct.  Also, we have considered the arguments raised in Henderson's pro se brief and find them to be without merit.  Thus, we affirm Henderson's convictions and sentence.  See 8th Cir.  R. 47B.